DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 3/20/2020.  These drawings are accepted in light of the amendments to the Specification submitted 8/12/2021.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species A-F, as set forth in the Office action mailed on 10/30/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/30/2020 is partially withdrawn.  Claims 2, 3, 4, 9, 10 and 16-21, directed to alternative embodiments of the tilting mechanism in Species A, C, D and F are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 11 and 22, directed to Species E are withdrawn from consideration because they while they require all the limitations of an allowable claim, these claims recite combinations of features which are incompatible.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Mark Davis on 8/19/2021.

The application has been amended as follows: 
Claims 11 and 22 are cancelled.

In Claim 4, the semicolon at the end of the claim is replaced by a period.

In Claim 26, a period is added at the end of the claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record has failed to suggest, either singly or in combination, a novel umbrella 
While there are tilting umbrellas with actuators that move down to tilt the umbrella (Mangelsdorf) and there are umbrellas with interior connection portions (GB 2308061, Ma ‘015, Russell, Militano, and Danciart et al.), there is no teaching in the prior art of both of these features and there is no suggestion to combine them other that hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480.  The examiner can normally be reached on M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636